DENIED and Opinion Filed August 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00320-CV

                  IN RE KENNETH LEE COUNCIL, Relator

                                Original Proceeding

                            MEMORANDUM OPINION
               Before Justices Partida-Kipness, Myers, and Goldstein
                        Opinion by Justice Partida-Kipness
      Relator’s May 5, 2021 petition for writ of mandamus challenges the failure

of the Texas Attorney General, Ken Paxton, to release public information to relator

regarding relator’s child support arrears.

      Relator’s petition fails to comply with numerous requirements set forth in

Rule 52 of the Texas Rules of Appellate Procedure. Further, this Court does not

have the authority to issue a writ of mandamus against officers of this state’s

executive branch. TEX. GOV’T CODE § 22.002(c) (providing authority to the Texas

Supreme Court to issue writs against Texas executive branch officers); 22.221
(outlining the limited writ power of the Texas courts of appeals). Accordingly, we

deny relator’s petition for writ of mandamus.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE



210320F.P05